Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
-114-Restriction to one of the following inventions/groups is required under 35 U.S.C. 121:
Group 1 (claims 1-9 and 14-17) drawn to a device to perform a method by the electronic device in ‘identifying at least one unique identifier of the received at least one communication service based on the notification’ and ‘determining that the identified unique identifier is authenticated’. (designated to H04M 2203/4581 for sending incoming message/notification identifiers instead of whole messages).

Group 2 (claims 10-13 and 18-20) drawn to a server to perform a method, by a communication server, 'upon receiving information related to at least one domain from at least one entity server', ‘generating at least one unique identifier for the at least one communication service associated with the at least one rich media’, ‘mapping the at least one unique identifier with the rich media of the at least one communication service’ and ‘fetching the at least one rich media for the at least one unique code received from H04L 63/08; 

The inventions are distinct each from the other because each presents its own distinct feature and effect, specific configuration and design and modes of operation/execution (MPEP § 802.01, § 806.06 and/or § 806.05 (c)).  The inventions do not represent a requirement of the technical relationship to form a single general inventive concept (“requirement of unity of invention”), wherein technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651